DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1-3, and 7 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 5 and 10 is acknowledged by the Examiner. 
	Applicant’s amendments of claims 2-3, and 7 have overcome the previous claim objections. As such, the objections of claims 2-3, and 7 are withdrawn. 
	Applicant’s amendment to claim 1, 2, and 7 have overcome the previous claim rejections under 35 U.S.C. 112(b). As such, the rejections under 35 U.S.C. 112(b) of claims 1-4, 6-9, and 11-14 are withdrawn.
	Applicant’s cancelation of claims 5 and 10 have overcome the previous claim rejections under 35 U.S.C. 112(b). As such, the rejections under 35 U.S.C. 112(b) of claims 5 and 10 are withdrawn.
Response to Arguments
	Applicant’s arguments, see remarks filed 04/06/2022, with respect to the claim rejections under 35 U.S.C. 103 of claims 1-4, 6-9, and 11-14 in view of Garland (GB 1,290,523 A), Froelich (US 2005/0160532 A1), and Matalon et al. (US 2012/0097158) has been fully considered, but are rendered moot in view of the following Examiner’s Amendment to include additional language of claim 3 which Examiner had previously indicated as allowable subject matter. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
	Claim 1 (Currently amended) A wearable device for opening and maintaining an airway in a subject, the device comprising: 
a)	a semi-rigid neck support that is positioned behind [[the]] a neck and is configured to support the neck of the subject, 
b)	a head tilt mechanism comprising a handle configured to activate the head tilt mechanism to perform a head tilt maneuver by modifying a head angle of the subject when in [[the]] a supine position in order to achieve a head tilt position and maintain [[the]] a head at an optimal angle; and 
c)	a jaw thrust mechanism comprising a handle configured to activate the jaw thrust mechanism to perform a jaw thrust maneuver by causing a simultaneous movement of the mandibles on both sides of the head of the subject when in the supine position in order to obtain and maintain an optimal jaw thrust;
the device characterized in that
i)  the head tilt mechanism comprises: a) a flexible primary strap mechanically connected to the handle, the flexible primary strap configured to be worn on [[a]] the head of [[a]] the subject passing over the forehead or over the nose bridge of the subject; b) a pulley to which a first end of the primary strap is affixed; and c) the handle is a rotatable handle mechanically linked to the pulley;  
whereupon activating the handle in a first direction causes a force on one end of the strap that pulls the head downwards or, activating the handle in an opposite direction reduces the force on the strap allowing the head to move upwards;
ii) 	the head tilt mechanism is affixed to the neck support and the jaw thrust mechanism is attached to the neck support; thereby allowing the device to remain attached to the subject until it is no longer needed to maintain an open airway; and 
iii) 	the head tilt mechanism and the jaw thrust mechanism are configured to obtain an optimal opening of the airway, which is achieved by activating the handle of the head tilt mechanism and activating the handle of the jaw thrust mechanism in response to measurements of the subject's condition by sensors configured to evaluate the state of respiration of the subject.

Claim 3 (Currently amended) The device of claim 1 wherein the head tilt mechanism comprises: 
	
	
	[[c)]]	a locking mechanism;
wherein: 
a') 	the head tilt mechanism is located on one side of the head of the subject; 
b') 	a second end of the primary strap configured to be firmly affixed to the neck support on the side of the head of the subject opposite to the side at which the head tilt mechanism is affixed to the neck support; 
c') 	the handle is configured such that rotating it in one of a clockwise or counterclockwise direction exerts a force via a mechanical connection on the pulley wrapping the end of the primary strap around the pulley effectively applying a force via the primary strap that pulls the head downwards and rotating the handle in the opposite direction unwraps the primary strap from around the pulley effectively reducing the force that the primary strap exerts on the head allowing the head to move upwards.
Claim 7 (currently amended) The device of claim 1 wherein the jaw thrust mechanism comprises: 
a) two drive mechanisms the lower ends of which are configured to be affixed to the neck support on either side of [[a]] the head of [[a]] the subject; 
b) a shaft that connects both of the drive mechanisms; 
c) gears that link the drive mechanisms to the shaft;
d) two elongated members, one projecting upwards from each drive mechanism, the elongated members configured to be raised or lowered in relation to the neck support;
e) two mandible engaging elements each configured to match the shape of the mandible on a different one of the sides of the head of the subject; and 
f) a locking mechanism configured to lock the jaw thrust mechanism to maintain optimal jaw thrust; wherein: 
i) each of the two mandible engaging elements is pivotally attached to the upper end of a different one of the two elongated members; and 
ii) the handle is configured such that rotating it clockwise or counterclockwise raises or lowers both of the elongated members, thereby pushing the mandible engaging elements upwards or lowering them to move the mandible forwards of backwards; and 
iii) the handle is affixed to one end of the shaft.
Claim 11 (currently amended) The device of claim 1 wherein the device is configured to be attached to both [[a]] the head of [[a]] the subject and to a bed, stretcher, or other flat surface.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
The subject matter not disclosed either singly or in combination is that of claim 1, specifically: the head tilt mechanism comprises: a) a flexible primary strap mechanically connected to the handle, the flexible primary strap configured to be worn on a head of a subject passing over the forehead or over the nose bridge of the subject; b) a pulley to which a first end of the primary strap is affixed; and c) the handle is a rotatable handle mechanically linked to the pulley;  
whereupon activating the handle in a first direction causes a force on one end of the strap that pulls the head downwards or, activating the handle in an opposite direction reduces the force on the strap allowing the head to move upwards.
The closest art of record is that of Froelich which discloses wherein the head tilt mechanism (12) comprises
a) a flexible primary strap (20; see [0019]; see figure 1; see [0030] in reference to 20 being flexible) configured to be worn on a head of a subject (see figure 1), wherein the primary strap (20) passes over the forehead or over the nose bridge of the subject (See figure 1); and 
a') the head tilt mechanism (12) is located on one side of the head of the subject (see figure 1 that 12 is located on a rear side of the patient’s head.) 
However, Froelich does not disclose the remaining claim limitations of claim 1 as indicated above. Further no art could be found in the Examiner’s field of search that obviated the remaining features of claim 1 to include a pulley system and the specific attachments of the primary strap to the neck support. Thus, Froelich fails to disclose the limitations of claim 1. Similarly Garland as modified by Froelich fails to disclose the limitations of claim 1. 
Claims 2-4, 6-9, and 11-14 contain allowable subject matter insofar as they depend from claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754